Order entered September 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00299-CR

                      KENNETH ALLEMAN MIDGLEY, II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82836-2017

                                            ORDER
       Before the Court are appellant’s September 25, 2019 motion for pro se access to the

record, his September 27, 2019 motion for pro se access to transcripts of the audio and video

portions of the record on appeal, and separate September 27, 2019 motions for pro se access to

the competency evaluation reports prepared by Kristi Compton, M.D. and Randall Price, M.D.

All four motions relate to appellant’s preparation of a pro se response to counsel’s Anders brief.

       By order entered August 30, 2019, the Court directed counsel to provide appellant with a

copy of the record and file verification of her compliance with the Court within thirty days. On

September 9, 2019, the Court received counsel’s verification showing she had mailed the record

to appellant and that it was delivered to the facility where he is detained on September 9, 2019.

We note that in a letter accompanying his motions, appellant states he received the record.
Because appellant has already received the record, we DENY AS MOOT appellant’s motion for

pro se access to the record.

       In his motion for pro se access to transcripts of the audio and video portions of the record,

appellant contends he has no means to view the audio and video evidence counsel sent him on a

compact disc. He requests that a paper transcript be created of the contents of the disc.

Appellant’s motion for a paper transcript of the audio and video evidence is DENIED.

       In his motions seeking copies of competency evaluation reports by Dr. Compton and Dr.

Price, appellant contends the reports are missing from the reporter’s record. Although the

competency reports were discussed during appellant’s plea hearing, it appears to the Court that

neither report was admitted into evidence. The Court DENIES appellant’s motions seeking

copies of Dr. Compton’s and Dr. Price’s reports from the reporter’s record. A copy of Dr.

Compton’s report appears in the clerk’s record at pages 400–409. The Court is transmitting a

paper copy of Dr. Compton’s report with appellant’s copy of this order.

       As reflected in this Court’s order of August 30, 2019, appellant’s pro se response is due

by November 1, 2019.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to counsel for the parties.

       We further DIRECT the Clerk to send a copy of this order and a copy of Dr. Compton’s

competency evaluation appearing at pages 400–09 of the clerk’s record, by first class mail, to

Kenneth Alleman Midgley II; TDCJ No. 02252631; Allred Unit; 2101 FM 369 North; Iowa

Park, Texas 76367.


                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE